Name: Commission Delegated Regulation (EU) No 1291/2014 of 16 July 2014 on the conditions for classification, without testing, of wood-based panels under EN 13986 and solid wood panelling and cladding under EN 14915 with regard to their fire protection ability, when used for wall and ceiling covering Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  construction and town planning;  building and public works;  documentation
 Date Published: nan

 5.12.2014 EN Official Journal of the European Union L 349/25 COMMISSION DELEGATED REGULATION (EU) No 1291/2014 of 16 July 2014 on the conditions for classification, without testing, of wood-based panels under EN 13986 and solid wood panelling and cladding under EN 14915 with regard to their fire protection ability, when used for wall and ceiling covering (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products, construction works and parts thereof with regard to their resistance to fire was adopted in Commission Decision 2000/367/EC (2). Wood-based panels covered by the harmonised standard EN 13986, as well as solid wood panelling and cladding covered by the harmonised standard EN 14915 are among the construction products to which that Decision applies. (2) Tests have shown those products to have a stable and predictable performance concerning fire protection ability when used for wall and ceiling covering provided that the products meet certain conditions regarding the density of the wood and the thickness of the panels, panelling and cladding. (3) Wood-based panels covered by the harmonised standard EN 13986 and solid wood panelling and cladding covered by the harmonised standard EN 14915 should therefore be deemed to satisfy the classes of performance for fire protection ability established in Decision 2000/367/EC on those conditions without further testing being required, HAS ADOPTED THIS REGULATION: Article 1 Wood-based panels covered by the harmonised standard EN 13986 and solid wood panelling and cladding covered by the harmonised standard EN 14915 which fulfil the conditions set out in the Annex shall be deemed to satisfy the classes of performance indicated in the Annex without testing, when they are used for wall and ceiling covering. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 2000/367/EC of 3 May 2000 implementing Council Directive 89/106/EEC as regards the classification of the resistance to fire performance of construction products, construction works and parts thereof (OJ L 133, 6.6.2000, p. 26). ANNEX Product (1) EN product standard Product detail (2) Minimum mean density (kg/m3) Minimum thickness (mm) K Class (3) Hardboard EN 13986 With and without tongue and groove (5) 800 9 K2 10 (4) OSB EN 13986 With and without tongue and groove (6) 600 10 K2 10 (4) Particleboard EN 13986 With tongue and groove (7) 600 10 K2 10 (4) Particleboard EN 13986 With and without tongue and groove (6) 600 12 K2 10 (4) Plywood EN 13986 With and without tongue and groove (6) 450 12 K2 10 (4) Solid wood panels EN 13986 With and without tongue and groove (6) 450 12 K2 10 (4) Particleboard EN 13986 With tongue and groove (8) 600 25 K2 30 OSB EN 13986 With tongue and groove (8) 600 30 K2 30 Plywood EN 13986 With tongue and groove (8) 450 26 K2 30 Solid wood panels EN 13986 With tongue and groove (8) 450 26 K2 30 Solid wood panels EN 13986 With tongue and groove (9) 450 53 K2 60 Solid wood panelling and cladding EN 14915 With tongue and groove (10) 450 15 K2 10 (4) Solid wood panelling and cladding EN 14915 With tongue and groove (10) 450 27 K2 30 Solid wood panelling and cladding EN 14915 With tongue and groove (11) 450 2 Ã  27 (12) K2 60 (1) Mounted directly on any substrate without an air gap. (2) Joints with square edges or tongue and groove profile and with the same thickness as the product and without gaps. (3) Class as set out in Decision 2000/367/EC. (4) K1 10 for substrates  ¥ 300 kg/m3 (5) Brad length minimum 40 mm and spacing maximum 100 mm (6) Screw length minimum 30 mm and spacing maximum 200 mm (7) Screw length minimum 30 mm and spacing maximum 150 mm (8) Screw length minimum 50 mm and spacing maximum 200 mm (9) Screw length minimum 75 mm and spacing maximum 200 mm (10) Nail length minimum 60 mm and spacing maximum 600 mm (11) Nail length minimum 50 mm (in each layer) and spacing maximum 600 mm (12) The two layers are mounted with the longitudinal direction of the layers perpendicular to each other.